Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2021 has been entered.
                
                                         CLAIMS UNDER EXAMINATION
Claims 1, 5-16 and 18-22 are pending. Claims 1, 5-16, 18-19 and 21-22 have been examined on their merits.
	
                                                    PRIORITY
        Foreign Priority Document 1106742.8, filed on 20 April 2011, is acknowledged.

NEW REJECTIONS

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 5, 18-19 and 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 of US Patent 9938378 B2 (10 April 2018).  Instant claim 1 recites a cross-linked poly-ϵ-lysine polymer comprising poly-ϵ-lysine and a crosslinker that is selected from a dicarboxylic acid, EDTA and nitrolotriacetic acid. Claim 1 of the Patent 9938378 recites a non-particulate cross-linked poly-ϵ-lysine polymer comprising poly-ϵ-lysine and a cross-linker. The crosslinker may be EDTA, nitrilotriacetic acid or glutaric acid (hence, a dicarboxylic acid). Instant claim 5 recites the polymer is insoluble in water and other solvents. Claim 1 of the Patent 9938378 recites the polymer is insoluble in water. Claims 18-19 and 22 are included in this rejection because the Instant claims and US Patent 9938378 both recite the crosslinker can be is selected from a dicarboxylic acid, EDTA and nitrolotriacetic acid. The claimed crosslinkers are encompassed by claims 21-22 of US Patent 9938378.

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim limitations of the Instant Application encompass claim limitations of the patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 9 recites the cross-linked poly€lysine “is used” to coat an organic polymer particle. Claim 10 recites the cross-linked poly€lysine “is used” to coat and is bound covalently to a particle. Claim 11 recites the cross-linked poly€lysine “is used” to coat an organic polymer particle”. Claim 12 recites the cross-linked poly€lysine “is used” to coat an inorganic polymer particle”. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112, second paragraph. Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-7, 9-15, 18-19 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuebelbeck et al. (E-polylysine conjugates and the use thereof. WO2011009539 27 January 2011) as evidenced by Wikipedia (dicarboxylic acids) And Merriam Webster (definition: particle).

Kuebelbeck et al. disclose €(epsilon)-polylysine conjugates, in particular conjugates of €-polylysine with compounds carrying carboxyl groups, and to the preparation and use thereof for targeting of the kidney (page 1, lines 4-6). The art teaches the use of an oligomer comprised of €-polylysine monomer units (page 7, lines 5-15, lines 24-25).

Kuebelcek discloses the following (page 10, lines 15-32):

The compound carrying carboxyl groups preferably contains two or more carboxyl groups. Examples of compounds carrying carboxyl groups which are suitable in accordance with the invention are: citric acid, Succinic acid, fumaric acid, maleic acid, glutaric acid, adipic acid, tartaric acid, oxalic acid, malonic acid, succinic acid, glutaric acid, adipic acid, suberic acid, azelaic acid, sebacic acid, the corresponding branched fatty acids, maleic acid, fumaric acid,
cyclohexanedicarboxylic acid and the corresponding position isomers and similar aliphatic dibasic acids; tetrahydrophthalic acid, 5-norbornene-2,3-dicarboxylic acid and similar alicyclic dibasic acids; tricarbal lytic acid, aconitic acid, trimesic acid and similar tribasic acids; adamantanetetracarboxylic acid, butanetetracarboxylic acid, cyclopentanetetra carboxylic acid, tetrahydrofurantetracarboxylic acid and similar tetrabasic acids; Sugar acids, in particular aldaric
acids, such as, for example, glucaric acid, galactaric acid; malic acid, tartaric acid, citric acid and similar hydroxy-fatty acids; trimellitic acid, pyromellitic acid, biphenyltetracarboxylic acid, benzophenonetetracarboxylic acid, diphenylSulfonetetracarboxylic acid and similar aromatic polycarboxylic acids.


As evidenced by Wikipedia, it is well known that oxalic acid, malonic acid, succinic acid, glutaric acid, adipic acid, suberic acid are dicarboxylic acids. Examiner also interprets cyclohexanedicarboxylic acid and 5-norbornene-2,3-dicarboxylic acid to be dicarboxylic acids since they recite “dicarboxylic acid” in their names.

Kuebelbeck goes on to teach the following (page 11, lines 1-10):
In accordance with the invention, the compound carrying carboxyl groups can also be complexing agents which contain at least one carboxyl group, preferably two or more carboxyl groups, and at least one group or functionality for bonding to the oligomer of the conjugate according to the invention. Examples thereof are NOTA, TETA, EDTA or preferably DOTA or DTPA. In this case, the compounds carrying carboxyl groups simultaneously also fulfill the function of a complexing agent, which is particularly advantageous for diagnostic applications.

Therefore the art teaches the use of a complexing agent that preferably contains two or more carboxyl groups, and identifies EDTA as a complexing agent that can be used.

Examiner notes the art teaches conjugating oligomers of €-polylysine with compounds which preferably contain two or more carboxyl groups. Kuebelbeck suggests the use of EDTA and multiple dicarboxylic acids (i.e., oxalic acid, malonic acid, succinic acid, glutaric acid, adipic acid, suberic acid, cyclohexanedicarboxylic acid and 5-norbornene-2,3-dicarboxylic acid). Examiner notes claim 1 recites dicarboxylic acids and EDTA are crosslinkers. A cross-linked poly-€-polylysine polymer comprising poly-€-polylysine and EDTA or a dicarboxylic acid would have been obvious. One would have been motivated to choose EDTA or a dicarboxylic acid since Kuebelbeck teaches oxalic acid, malonic acid, succinic acid, glutaric acid, adipic acid, suberic acid, cyclohexanedicarboxylic acid 5-norbornene-2,3-dicarboxylic acid or EDTA can be used to prepare the conjugate. It would have been obvious to the person of ordinary skill in the art at the time of the invention was made to choose one of the alternative crosslinkers disclosed by Kuebelceck to prepare the disclosed polymeric carrier. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that  “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section).  One would have had a reasonable expectation of success since Kuebelbeck teaches each of the recited dicarboxylic acids or EDTA can be used to prepare a conjugate comprising  €-polylysine oligomers. Because claim 1 identifies dicarboxylic acid and EDTA as crosslinkers, conjugates prepared using the dicarboxylic acids and EDTA in Kuebelceck are interpreted to be crosslinked. Therefore claim 1 is rendered obvious as claimed (claim 1).  Because a crosslinked polymer as recited in claim 1 is rendered obvious, it would be expected to be insoluble in water and other solvents. Therefore claim 5 is included in this rejection (claim 5). Kuebelbeck teaches formulation as granules (see page 34 line 9). A granule is broadly interpreted to read on a particle (hence, a particulate form). Therefore claim 6 is included in this rejection (claim 6).

Claim 1 is rejected on the grounds set forth above. Claim 14 a wound treatment product comprising a polymer according to claim 1 or a particulate support according to claim 7, and a component or a composition “for treating a wound and/or a therapeutic agent”. Claim 14 is a product, and not a method of treatment. Kuebelbeck teaches antibiotics can be bonded to the conjugate (page 40, lines 14-15).  An antibiotic reads on “a therapeutic agent”. Therefore a conjugate comprising an antibiotic would be expected to function as a wound treatment product. Therefore claim 14 is included in this rejection (claim 14). 

The EDTA and dicarboxylic acids disclosed by Kuebelbeck read on the EDTA and dicarboxylic acid recited in claim 1. Therefore these compounds would have the properties recited in claims 18-19 and 22 (claims 18-19 and 22).

Claim 7 recites “a particulate support comprising the cross-linked poly€-lysine  polymer according to claim 1”. It is noted the Instant Specification does not provide explicit definitions for the terms particulate or support. Examiner notes the claim does not recite a particulate support comprising a particle and the cross-linked poly€-lysine polymer according to claim 1.  The claim recites a particulate support comprising the polymer of claim 1. As evidenced by Merriam Webster Dictionary, a particle is defined as “a minute quantity or fragment” or “a relatively small or the smallest discrete portion or amount of something”. Therefore a crosslinked poly-€-lysine polymer comprising poly€-lysine  and a claimed crosslinker is interpreted to read on a particulate support.

It is also noted that Kuebelbeck teaches the following on page 16 (third paragraph):
Equally, in particular in the case of macromolecules, such as, for example,
relatively large active-compound molecules, for example proteins, it is conversely
possible for two or more, preferably 2, 3, 4, 5, 6, 7, 8, 9 or 10, conjugates
according to the invention to be bonded to one active-compound molecule in order to enable kidney-specific accumulation of the active compound. Covalent bonding of the conjugates according to the invention to the macromolecule typically also takes place here. In accordance with the invention, macromolecules are taken to be not only large molecules, such as proteins, but also any form of particles (for example nanoparticles), liposomes or other systems by means of which active compounds can be transported or to which active compounds can be bonded.

A particle or nanoparticle is interpreted to be a particulate support. Particles bound by preferably 2, 3, 4, 5, 6, 7, 8, 9 or 10 conjugates, a set forth above, render obvious claim 7. Therefore claim 7 is included in this rejection (claim 7). 

Kuebelkeck teaches conjugates are bonded to particles (supra). This is interpreted to read on a direct coating. Therefore claim 9 is included in this rejection (claim 9). Kubelbeck teaches covalent bonding (supra). Therefore claim 10 is included in this rejection (claim 10).

Claim 11 recites the cross-linked poly-€-lysine “is used to coat an organic polymer particle”. This is interpreted to be an intended use of the product recited in claim 7. The claims do not recite an organic polymer particle coated with the crosslinked poly-€-lysine of claim 7.

The instant claims are drawn to a product, and not a method of using the product recited in claim 7. The recitation of the intended use does not distinguish the product of claim 7 from that rendered obvious by the prior art. Because the product of claim 7 is rendered obvious, it could be used for the claimed purpose. Therefore claim 11 is included in this rejection as claimed (claim 11).

Claim 12 recites the cross-linked poly-€-lysine “is used to coat an inorganic polymer particle”. This is interpreted to be an intended use of the product recited in claim 7. The claims do not recite an inorganic polymer particle coated with the crosslinked poly-€-lysine of claim 7.

The instant claims are drawn to a product, and not a method of using the product recited in claim 7. The recitation of the intended use does not distinguish the product of claim 7 from that rendered obvious by the prior art. Because the product of claim 7 is rendered obvious, it could be used for the claimed purpose. Therefore claim 12 is included in this rejection as claimed (claim 12).

Kuebelbeck teaches antibiotics can be bonded to the conjugate (page 40, lines 14-15).  An antibiotic reads on “a pharmaceutical active”. Therefore claim 13 is included in this rejection (claim 13).

Claim 15 is drawn to a medical diagnostic comprising a particulate support according to claim 7 and a functional material bound or retained by the support. A particulate support as recited in claim 7 is rendered obvious. Kuebelbeck teaches antibiotics can be bonded to the conjugate (page 40, lines 14-15).  An antibiotic reads on “a functional material”. The phrase “or retained by” is interpreted to mean the functional material does not need to be in direct contact with the support. Therefore an antibiotic bonded to a conjugate would read on this limitation. Therefore claim 15 is included in this rejection (claim 15).
The teachings of Kuebelbeck as recited above are reiterated. As recited above, Kuebelbeck teaches particles can be conjugated to said polylysine. Crosslinking with a dicarboxylic acid or EDTA is rendered obvious on the same grounds recited in the rejection of claims 1 and 7 above. The carboxylic acid groups of a dicarboxylic acid are capable of reacting with alpha carbon amine of €-polylysine. Kuebelbeck teaches antibiotics can be bonded to the conjugate (page 40, lines 14-15).  An antibiotic is interpreted to be a pharmaceutical active. active. Therefore the €-polylysine is interpreted to be functionalized with a pharmaceutical active. Therefore claim 21 is included in this rejection (claim 21).
Therefore Applicant’s Invention is rendered obvious as claimed.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuebelbeck as applied to claim 7 above, and further in view of Pacific Northwest National Laboratory (Nanoparticles Shape Up. 2007, pages 1-2).

Claim 7 is rejected on the grounds set forth above. The teachings of the prior art are reiterated. While Kuebelcek teaches binding conjugates to nanoparticles, the art is silent regarding their shape.
Pacific Northwest National Laboratory teaches nanoparticles can be made in different shapes (see results, first paragraph of page 1). The figure on the first page discloses cube, truncated cubic and rhombic shapes. These are broadly interpreted to be irregular shapes. The art teaches controlling the shape based on the desired application (same section).
It would have been obvious to use nanoparticles with an irregular shape. One would have been motivated to do so since Kuebelbeck teaches use of nanoparticles, and nanoparticles with an irregular shape are known in the art. The skilled artisan would select the desired shape based on the desired application, as taught by Pacific Northwest National Laboratory. Examiner notes  Claim 8 is directed to the shape of said particle. The MPEP teaches shape is a matter of chose that is obvious absent persuasive evidence that the particular configuration is significant. One would have had a reasonable expectation of success since Pacific Northwest National Laboratory teaches particles that are made in different shapes. Therefore claim 8 is included in this rejection (claim 8).

MPEP 2144.04 IV
B.    Changes in Shape
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Therefore Applicant’s Invention is rendered obvious as claimed.


MAINTAINED REJECTIONS

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 7, 9-12, 14, 18-19 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakajima et al. (Medical-Use Two Part Reactive Adhesive and Medical-Use Resin Having Self-Degradation Property. Patent 7834065 2010) as evidenced by Anyasi et al. (previously cited; Chapter 1: Application of organic acids in food preservation. 2017), Sigma Aldrich (previously cited; glutaric acid, 2020, pages 1-2) and Merriam Webster (definition: particle).

Nakajima et al. disclose a medical-use two part adhesive comprising a first part comprised of an aqueous solution or a powder of aldehyde-groups-introduced alpha-glucan; and second part comprised of an aqueous solution or a powder of amino-groups-containing polymer as well as medical-use hydrogel resin obtained by curing the adhesive. A mixture of the first and second parts, at a time of mixing them to form the hydrogel has pH in a range of 5.0 to 8.0. In a preferred embodiment, the amino-groups-containing polymer is epsilon-poly-L-lysine produced by microorganism or by enzyme. See Abstract.

As the pH adjuster, preferably mono- or poly-carboxylic acid or anhydride thereof is added. Examples of preferred carboxylic acids are acetic acid, citric acid, succinic acid, glutaric acid, malic acid, fumaric acid and maleic acid, which are naturally occurred. These carboxylic acids have high pH adjusting ability due to buffering function and are harmless to living body.

Selecting either of mono-, di-, and tri-carboxylic acids as the pH adjuster enables controlling of time period up to fluidization of the cured gel, which is occurred by self-disintegration in a state of hydrogel. This is presumably due to a following reason. When polycarboxylic acid is used, quasi-cross linking is occurred between polymer chains of the polylysine or the amino-group-containing polymer, so as to delay the fluidization by the self-disintegration. See column 7 line 60 through column 8, line 17).

As evidenced by Anyasi et al. succinic acid, glutaric acid, malic acid, fumaric acid and maleic acid are dicarboxylic acids (see Table 4).

Therefore the art suggests the use of dicarboxylic acids that crosslink.

While Nakajima et al. suggest the use of a dicarboxylic acid crosslinker, the art does not anticipate the claimed embodiment.

It would have been obvious to use succinic acid, glutaric acid, malic acid, fumaric acid and maleic acid to prepare the adhesive disclosed by Nakajima. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). One would do so since the art suggests the use of these dicarboxylic acids for crosslinking. One would have had a reasonable expectation of success since Nakajima teaches they can successfully be used to prepare the disclosed composition. Therefore claim 1 is rendered obvious (claim 1).

Because Nakajima teaches a composition comprising poly-e-lysine and a dicarboxylic acid as recited in claim 1, the polymer would be expected to be insoluble in water and other solvents as recited in claim 5. Therefore claim 5 is included in this rejection (claim 5).

Claim 7 recites “a particulate support comprising the cross-linked poly€-lysine  polymer according to claim 1”. It is noted the Instant Specification does not provide explicit definitions for the terms particulate or support. Examiner notes the claim does not recite a particulate support comprising a particle and the cross-linked poly€-lysine polymer according to claim 1.  The claim recites a particulate support comprising the polymer of claim 1. 

As evidenced by Merriam Webster Dictionary, a particle is defined as “a minute quantity or fragment” or “a relatively small or the smallest discrete portion or amount of something”. Therefore a crosslinked poly-€-lysine polymer comprising poly€-lysine  and a claimed crosslinker is interpreted to read on a particulate support. Therefore claim 7 is rendered obvious by the teachings of Nakajima (claim 7).

The phrase “is used to” in claim 9-12 is interpreted to recite an intended use of the claimed product. The intended use does not chemically or structurally distinguish the claimed polymer from that obviated by the teachings of the prior art. Therefore claims 9-12 are rejected (claims 9-12).
Nakajima et al. teach the medical-use adhesive and medical-use resin of the invention may be preferably applied for bonding in the living body, filling between tissues, haemostasis, embolization of vessels, sealing of aneurysm, and substrate for drug delivery system (DDS). A drug delivery system is broadly interpreted to be a therapeutic agent. Therefore a wound treatment product comprising the polymer of claim 1 and a therapeutic agent is rendered obvious (claim 14).

As evidenced by Sigma Aldrich, the chemical structure of glutaric acid reads on claim 18 because it comprises an aliphatic chain between two carboxylic acid groups (claim 18).

As evidenced by Sigma Aldrich, the chemical structure of glutaric acid reads on claim 19 because it comprises 3 carbon atoms between two carboxylic acid groups (claim 19). 

The aliphatic chain of glutaric acid is hydrophobic. Therefore claim 22 is included in this rejection (claim 22).

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 21 July 2021 are acknowledged. The Applicant argues Nakajima teaches a two-component adhesive comprising an alpha-glucan aldehyde as the first component and an amino group-containing polymer as the second component (Nakajima at column 5, lines 59-63, and column 6, lines 47-53). Nakajima also suggests that a pH adjuster, which may be a mono- or poly-carboxylic acid, may be admixed with the amino group-containing polymer to form the second component of the adhesive (Nakajima at column 7, lines 60-67). The Applicant asserts one having skill in the art would recognize that when the first component of the adhesive is brought into contact with the second component of the adhesive, the aldehyde groups of the alpha-glucan would react with the amino groups of the polymer to form imine moieties. The amino groups of the polymer would not react with the carboxylate groups of a mono- or poly-carboxylic acids, if present, to form amide bonds. Indeed, one skilled in the art would recognize that that an amino group and a carboxylic acid cannot condense to form an amide without a coupling agent or catalyst present. The cross-linked polymers of the instant claims employ the use of a carbodiimide to facilitate amide bond formation and cross-linking (see, e.g., Example 1 in the specification as filed). Nakajima does not teach or suggest the inclusion of any reagent that would facilitate a reaction between the two groups to form an amide bond.
The Applicant alleges the quasi-cross linking described in Nakajima is the result of intermolecular ionic interactions between the positively charged amino groups and the negatively charged carboxylate groups. The Applicant alleges the use of the term “quasi” indicates that the structure that results is not a true cross-linked structure; rather, the structure is transient due to the labile nature of the charge—charge interactions between the amino and carboxylate groups. In contrast, the cross-linked polymers of the instant claims are stabilized by covalent amide bonds. Thus, one skilled in the art, in an effort to arrive at the instantly claimed polymers, would not have referred to Nakajima because the reference provides no teaching or suggestion of cross-linking the polymer with covalent amide bonds.

EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues the aldehyde groups of the alpha-glucan would react with the amino groups of the polymer to form imine moieties. The amino groups of the polymer would not react with the carboxylate groups of a mono- or poly-carboxylic acids, if present, to form amide bonds. Examiner notes this is not a teaching found in the prior art. While the Applicant argues the amino groups of the polymer would not react with the carboxylate groups of a mono- or poly-carboxylic acids, if present, to form amide bonds, no evidence has been provided demonstrating crosslinking a poly-€-lysine polymer with a dicarboxylic as a preferred crosslinker would produce a different product. The arguments state the cross-linked polymers of the instant claims employ the use of a carbodiimide to facilitate amide bond formation and cross-linking (see, e.g., Example 1 in the specification as filed). Nakajima does not teach or suggest the inclusion of any reagent that would facilitate a reaction between the two groups to form an amide bond. Examiner notes the use of a carbodiimide to facilitate amide bond formation and cross-linking is not a claim limitation. The claims are directed to a crosslinked product.
Nakjima does not explicitly teach a lattice is formed, the art teaches crosslinking a poly-€-lysine polymer and suggests the use of a diacid as a preferred crosslinker. Crosslinking said polymer with a diacid would be expected to produce a polymer with the characteristics as the claimed product. Nakajima teaches the type of carboxylic acid used enables controlling of the time period up to fluidization of the cured gel, which occurs by self-disintegration in a state of hydrogel. When polycarboxylic acid is used, quasi-cross linking occurs between polymer chains of the polylysine or the amino-group-containing polymer, so as to delay the fluidization by the self-disintegration. Therefore Nakajima teaches the level of crosslinking controls fluidization. One would choose a preferred diacid to produce the desired level of crosslinking and fluidization. The Applicant argues quantity and nature of the pH adjuster of Nakajima is selected in order to adjust the pH to the required degree, not to facilitate the formation of a fully cross-linked polymer. Examiner notes claim 1 does not require a fully crosslinked polymer. The claim is directed to a polymer crosslinked with a dicarboxylic acid, EDTA or nitrolotriacetic acid. Because the prior art suggests crosslinking a poly-€-lysine polymer with a dicarboxylic acid, it would be expected to have the properties of the polymer recited in claim 1.

The Applicant alleges the quasi-cross linking described in Nakajima is the result of intermolecular ionic interactions between the positively charged amino groups and the negatively charged carboxylate groups. The Applicant alleges the use of the term “quasi” indicates that the structure that results is not a true cross-linked structure; rather, the structure is transient due to the labile nature of the charge—charge interactions between the amino and carboxylate groups. Examiner notes the term “quasi” is not disclosed by Nakajima to mean the cross-linking is not true, as asserted by the Applicant. The term “quasi” is defined in the art as “in some sense or degree” (Merriam Webster Dictionary). Therefore the assertion that the crosslinking taught by Nakajima is not “true” is not persuasive.

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 1, 5-15 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho et al. (previously cited; Antimicrobial Medicotechnical Product, Process For Its Preparation And Use. US 2008/0292671; 27 November 2008) in view of Nakajima et al.

Ho et al. disclose nanosilver particles (hence, a particulate support) coated with a “poly-€-lysine” polymer (i.e., ε-poly-L-lysine, EPL) (See [0023]). Ho explicitly teaches the particles are coated with said polymer through a crosslinking component (hence, a cross linker) that is a polyfunctional carboxylic acid, preferably citric acid (See [0019] [0021]). The art teaches amide bonds provide said crosslinks (See [0018]). The amide bonds are formed from the free amino groups of the polyamino group ([0018]). In the case of EPL, the free amino groups are the α-amino group of the polyamino acid. ([0018]). 
A dicarboxylic acid is defined as a compound containing two carboxyl functional groups. Because the chemical structure of citric acid comprises three carboxyl groups, it is interpreted to be a tricarboxylic acid. 
While Ho teaches the use of a polyfunctional carboxylic acid for crosslinking, the art is silent regarding the use of a dicarboxylic acid to crosslink amine groups.
Nakajima teaches polycarboxylic acids produce cross-linking between polymer chains of polylysine or amino-group-containing polymer (supra). Nakajima identifies dicarboxylic acids as polycarboxylic acids.
It would have been obvious to try using a dicarboxylic acid to prepare the crosslinked polylysine taught by Ho. One would have been motivated to do so since, as taught by Nakajima, it is known in the art that dicarboxylic acids are polycarboxylic acids that can produce crosslinking between polymer chains of polylysine and amino-group-containing polymers. One would expect success since Nakajima discloses dicarboxylic acid will crosslink amine groups in polymers that contain amino groups. One would expect similar results since Ho and Nakajima both produce crosslinked polylysines. Therefore claim 1 is rendered obvious (claim 1).
A conjugate comprising a hydrophobic dicarboxylic acid is interpreted to be insoluble in water and other solvents. Therefore claim 5 is included in this rejection (Claim 5).
Because Ho teaches the crosslinked EPL is a component of a nanosilver particle (See [0023]), it is interpreted to be in particulate form. Therefore claim 6 is rejected (Claim 6).
Ho prepares a nanosilver particle (hence, a particulate support) that comprises a poly-epsilon-lysine (supra). An EPL polymer comprising a dicarboxylic acid crosslinker is rendered obvious on the same grounds set forth above. Therefore a particulate support comprising the cross-linked EPL polymer of claim 1 is rendered obvious. Claim 7 is rejected (claim 7).
Ho teaches the disclosed particles can be shaped as desired, in particular being rolled, (See [0041]). A particle that is rolled is broadly interpreted to be spherical. Therefore claim 8 is rejected (claim 8).
The phrase “is used to” in claim 9-12 is interpreted to recite an intended use of the claimed product. The intended use does not chemically or structurally distinguish the claimed polymer from that obviated by the teachings of the prior art. Therefore claims 9-12 are rejected (claims 9-12).
Ho teaches said polymer can be modified (hence, functionalized) with a fatty acid (See [0017]). A fatty acid is broadly interpreted to be a biological macromolecule. Ho identifies fatty acids as a substance having at least one aliphatic radical, which  increases stabilization ([0015]). Therefore claim 13 is rejected (claim 13).
Claim 14 recites the polymer of claim 1 (hence, a crosslinked EPL) and a component for treating a wound and/or a therapeutic agent. As recited above, Ho teaches the EPL is bound to a nanoparticle. Ho teaches the nanoparticle has biocidal properties permitting decrease of infection ([0050] [0057] [0026]). A nanoparticle with biocidal properties is interpreted to read on both a component for treating a wound, as well as a therapeutic agent. Therefore claim 14 is rendered obvious (claim 14).
Claim 15 recites a “medical diagnostic”. This is interpreted to be an intended use that does not impart any chemical or structural limitations. Claim 15 recites the particulate support of claim 7, and comprising a functional material bound or retained by the support. Ho teaches the EPL may be modified with a substance having at least one aliphatic radical to increase stabilization ([0015]). Said substance may be a fatty acid ([0017]).  Said substance is broadly interpreted to be a functional material since it increases stabilization. Therefore claim 15 is included in this rejection (claim 15).
The teachings of Ho and Nakajima as recited above are reiterated. As recited above, Ho teaches nanosilver particles bound to EPL. Crosslinking with a dicarboxylic acid is rendered obvious on the same grounds recited in the rejection of claim 1 above. The carboxylic acid groups of a dicarboxylic acid are capable of reacting with alpha carbon amine of EPL. Ho teaches said particles have “biocidal action” ([0054]). Therefore they are broadly interpreted to be a pharmaceutical active. Therefore the EPL is interpreted to be functionalized with a pharmaceutical active. Therefore claim 21 is included in this rejection (claim 21).

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 21 July 2021 are acknowledged. The Applicant states the instant claims in part, relate to particulate supports comprising cross-linked poly-€-lysine polymers. The Applicant states dependent claims 11 and 12 specify that the particulate support comprises either an organic polymer particle or an inorganic polymer particle coated with the cross-linked poly-€-lysine. The Applicant alleges the particulate supports specified in instant claims 11 and 12 comprise non-polarizable organic or inorganic polymeric nanoparticles rather than the polarizable metal nanoparticles of Ho, as well as non-linear cross-linked polymers (i.e., polymers having a lattice structure) rather than the linear polyamino acids of Ho. 
EXAMINER’S RESPONSE
The arguments are not persuasive. The Applicant argues dependent claims 11 and 12 specify that the particulate support comprises either an organic polymer particle or an inorganic polymer particle coated with the cross-linked poly-€-lysine. Examiner notes the claims do not recite a particulate support comprising either an organic polymer particle or an inorganic polymer particle coated with the cross-linked poly-€-lysine. The claims recite the poly-€-lysine “is used to coat” organic or inorganic particles. As set forth above, the claims are directed to products and not methods of using the claimed products. 
The Applicant alleges the particulate supports specified in instant claims 11 and 12 comprise non-polarizable organic or inorganic polymeric nanoparticles rather than the polarizable metal nanoparticles of Ho. Examiner notes the claims do not recite a “non-polarizable” nanoparticles. The claims do not recite nanoparticles. Therefore the arguments are not commensurate with the scope of the claims.
Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ho in view of Nakajima as applied to claim 15 above, and further in view of Bogdanov et al. (previously cited; Medical Compositions. Patent 5593658 1997).

The teachings of Ho et al. and Nakajima et al. as recited above are reiterated.

While Ho teaches a functional material may be retained by the support as recited in the rejection of claim 15, the art is silent regarding the use of an enzyme as a functional material. 

Bogdanov et al. disclose a medical composition comprising a polymeric carrier comprised of poly-l-lysine (column 4, lines 60-61). Bogdanov teaches the composition comprises DTPA (diethylenetriamine pentaacetic acid) chelating groups that are linked (i.e. crosslinked) to poly-l-lysine through the epsilon-amino groups of the lysine residues (column 17, lines 20-25, column 18; lines 45-50).  As an alternative to DTPA, the art teaches EDTA (ethylenediaminetriacetic acid) or nitrolotriacetic acid may be present as a chelating group (column 5, lines 8-15). Therefore the art teaches EDTA and nitrolotriacetic acid are alternative crosslinkers. Bogdanov teaches enzymes are targeting groups that can be linked to said polymeric carrier (column 10 lines 24-25). The art teaches targeting groups are used to increase accumulation of the composition at a target site of an organism (column 6, lines 56-61). 

It would be obvious to combine the teachings of the cited references by conjugating an enzyme to the crosslinked EPL polymer rendered obvious by Ho and Nakajima. Ho teaches a polylysine conjugate comprising a functional material, and Bogdanov teaches enzymes (hence, a functional material) may be conjugated to polylysines. One would do so to provide a support with enzymatic activity. One would expect success since Bogdanov teaches enzymes can be conjugated to polylysine polymers used in medical compositions, and Ho teaches a medical composition comprising a polylysine polymer conjugate. Therefore claim 16 is included in this rejection (claim 16).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653